                         Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 1 of 37
 Fill in this information to identify your case and this filing:
 Debtor 1             Tony                    Van                      Nguyen
                      First Name              Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name              Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          19-32427-H4-13
 (if known)                                                                                                                   Check if this is an
                                                                                                                               amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                    12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:        Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.   Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

         No. Go to Part 2.
         Yes. Where is the property?

2.   Add the dollar value of the portion you own for all of your entries from Part 1, including any
     entries for pages you have attached for Part 1. Write that number here.........................................................                     $0.00


 Part 2:        Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes

3.1.                                                  Who has an interest in the property?               Do not deduct secured claims or exemptions. Put the
Make:                    Infiniti                     Check one.                                         amount of any secured claims on Schedule D:
                                                          Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                   Q50                          
                                                         Debtor 2 only                           Current value of the                   Current value of the
Year:                    2014                                                                     entire property?                       portion you own?
                                                         Debtor 1 and Debtor 2 only
Approximate mileage: 80,000                               At least one of the debtors and another
                                                                                                            $14,700.00                              $14,700.00
Other information:
2014 Infiniti Q50 (approx. 80,000                        Check if this is community property
miles)                                                    (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.........................................................                $14,700.00


 Part 3:        Describe Your Personal and Household Items
                                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.



Official Form 106A/B                                                Schedule A/B: Property                                                                page 1
                             Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 2 of 37

Debtor 1         Tony Van Nguyen                                                                                   Case number (if known)            19-32427-H4-13

6.    Household goods and furnishings
      Examples: Major appliances, furniture, linens, china, kitchenware

          No
          Yes. Describe..... See continuation page(s).                                                                                                                $1,570.00

7.    Electronics
      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                 music collections; electronic devices including cell phones, cameras, media players, games

          No
          Yes. Describe..... See continuation page(s).                                                                                                                $3,100.00

8.    Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

          No
          Yes. Describe.....

9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments

          No
          Yes. Describe..... Bowling Ball                                                                                                                               $400.00

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

          No
          Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

          No
          Yes. Describe..... Clothing, Shoes and Accessories                                                                                                          $2,000.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver

          No
          Yes. Describe..... Watch                                                                                                                                      $200.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses

          No
          Yes. Describe..... German Shephard                                                                                                                            $100.00

14. Any other personal and household items you did not already list, including any health aids you
    did not list

          No
          Yes. Give specific
           information.............

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here........................................................................................................                $7,370.00


  Part 4:          Describe Your Financial Assets
                                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.




Official Form 106A/B                                                           Schedule A/B: Property                                                                        page 2
                               Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 3 of 37

Debtor 1         Tony Van Nguyen                                                                                                  Case number (if known)                   19-32427-H4-13

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition

          No
          Yes.................................................................................................................................... Cash: ..........................     $1,500.00

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

          No
          Yes............................                    Institution name:

            17.1.       Checking account:                     Chase
                                                              Checking account #7135                                                                                                        $700.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

          No
          Yes............................     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture

          No
          Yes. Give specific
           information about
           them..........................      Name of entity:                                                                                         % of ownership:
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

          No
          Yes. Give specific
           information about
           them..........................      Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans

          No
          Yes. List each
           account separately.               Type of account:                   Institution name:
                                             401(k) or similar plan: 401(k)
                                                                                *subject to loan                                                                                        $2,000.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

          No
          Yes............................                                 Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     No
     Yes............................ Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

          No
          Yes............................     Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)




Official Form 106A/B                                                                     Schedule A/B: Property                                                                                page 3
                            Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 4 of 37

Debtor 1        Tony Van Nguyen                                                             Case number (if known)     19-32427-H4-13

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit

          No
          Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

          No
          Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

          No
          Yes. Give specific
           information about them

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

          No
          Yes. Give specific information                                                                            Federal:
           about them, including whether
           you already filed the returns                                                                             State:
           and the tax years......................
                                                                                                                     Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

          No
          Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else

          No
          Yes. Give specific information

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

          No
          Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                            Beneficiary:                     Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died

          No
          Yes. Give specific information




Official Form 106A/B                                            Schedule A/B: Property                                                          page 4
                            Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 5 of 37

Debtor 1         Tony Van Nguyen                                                                                 Case number (if known)            19-32427-H4-13

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue

          No
          Yes. Describe each claim........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims

          No
          Yes. Describe each claim........

35. Any financial assets you did not already list

          No
          Yes. Give specific information

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................              $4,200.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

          No. Go to Part 6.
          Yes. Go to line 38.

                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
38. Accounts receivable or commissions you already earned

          No
          Yes. Describe..

39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices

          No
          Yes. Describe..

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

          No
          Yes. Describe..

41. Inventory

          No
          Yes. Describe..

42. Interests in partnerships or joint ventures

          No
          Yes. Describe..... Name of entity:                                                                                     % of ownership:

43. Customer lists, mailing lists, or other compilations

          No
          Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                 No
                 Yes. Describe.....
44. Any business-related property you did not already list

          No
          Yes. Give specific information.



Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 5
                            Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 6 of 37

Debtor 1         Tony Van Nguyen                                                                                 Case number (if known)            19-32427-H4-13

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................                   $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

          No. Go to Part 7.
          Yes. Go to line 47.


                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish

          No
          Yes....

48. Crops--either growing or harvested

          No
          Yes. Give specific
           information................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

          No
          Yes....

50. Farm and fishing supplies, chemicals, and feed

          No
          Yes....

51. Any farm- and commercial fishing-related property you did not already list

          No
          Yes. Give specific
           information................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................                   $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

          No
          Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.............................................                                         $0.00




Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 6
                               Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 7 of 37

Debtor 1          Tony Van Nguyen                                                                                           Case number (if known)                19-32427-H4-13


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................                $0.00

56. Part 2: Total vehicles, line 5                                                                                 $14,700.00

57. Part 3: Total personal and household items, line 15                                                              $7,370.00

58. Part 4: Total financial assets, line 36                                                                          $4,200.00

59. Part 5: Total business-related property, line 45                                                                        $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                               $0.00

61. Part 7: Total other property not listed, line 54                                              +                         $0.00

                                                                                                                                          Copy personal
62. Total personal property.                  Add lines 56 through 61..................                            $26,270.00             property total                  +   $26,270.00


63. Total of all property on Schedule A/B.                         Add line 55 + line 62................................................................................       $26,270.00




Official Form 106A/B                                                                Schedule A/B: Property                                                                          page 7
                       Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 8 of 37

Debtor 1     Tony Van Nguyen                                               Case number (if known)   19-32427-H4-13


6.   Household goods and furnishings (details):

     Refrigerator                                                                                                    $800.00

     Bed                                                                                                             $600.00

     Dishes and Glassware                                                                                             $50.00

     Flatware                                                                                                         $20.00

     Pots and Pans                                                                                                    $50.00

     Sofa                                                                                                             $50.00

7.   Electronics (details):

     TV                                                                                                          $1,500.00

     Computer/Printer                                                                                                $250.00

     Cell Phone                                                                                                      $500.00

     Gaming Console                                                                                                  $350.00

     TV                                                                                                              $500.00




Official Form 106A/B                              Schedule A/B: Property                                                page 8
                       Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 9 of 37
 Fill in this information to identify your case:
 Debtor 1            Tony                 Van                    Nguyen
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS
                                                                                                                    Check if this is an
 Case number         19-32427-H4-13                                                                                  amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.

         You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
         You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                         $14,700.00                   $0.00            11 U.S.C. § 522(d)(2)
2014 Infiniti Q50 (approx. 80,000 miles)                                         100% of fair market
                                                                                  value, up to any
Line from Schedule A/B:      3.1
                                                                                  applicable statutory
                                                                                  limit

Brief description:                                           $800.00                   $625.00           11 U.S.C. § 522(d)(3)
Refrigerator                                                                     100% of fair market
(1st exemption claimed for this asset)                                            value, up to any
Line from Schedule A/B: 6                                                         applicable statutory
                                                                                  limit

Brief description:                                           $800.00                   $175.00           11 U.S.C. § 522(d)(5)
Refrigerator                                                                     100% of fair market
(2nd exemption claimed for this asset)                                            value, up to any
Line from Schedule A/B: 6                                                         applicable statutory
                                                                                  limit


3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

         No
         Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           No
           Yes
Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
                     Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 10 of 37

Debtor 1      Tony Van Nguyen                                                        Case number (if known)   19-32427-H4-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $600.00                 $600.00           11 U.S.C. § 522(d)(3)
Bed                                                                         100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                   $50.00           11 U.S.C. § 522(d)(3)
Dishes and Glassware                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $20.00                   $20.00           11 U.S.C. § 522(d)(3)
Flatware                                                                    100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                   $50.00           11 U.S.C. § 522(d)(3)
Pots and Pans                                                               100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                   $50.00           11 U.S.C. § 522(d)(3)
Sofa                                                                        100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,500.00                $625.00           11 U.S.C. § 522(d)(3)
TV                                                                          100% of fair market
(1st exemption claimed for this asset)                                       value, up to any
Line from Schedule A/B: 7                                                    applicable statutory
                                                                             limit

Brief description:                                      $1,500.00                $875.00           11 U.S.C. § 522(d)(5)
TV                                                                          100% of fair market
(2nd exemption claimed for this asset)                                       value, up to any
Line from Schedule A/B: 7                                                    applicable statutory
                                                                             limit

Brief description:                                       $250.00                 $250.00           11 U.S.C. § 522(d)(3)
Computer/Printer                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                 $500.00           11 U.S.C. § 522(d)(3)
Cell Phone                                                                  100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
                     Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 11 of 37

Debtor 1      Tony Van Nguyen                                                        Case number (if known)   19-32427-H4-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $350.00                 $350.00           11 U.S.C. § 522(d)(3)
Gaming Console                                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                 $500.00           11 U.S.C. § 522(d)(3)
TV                                                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $400.00                 $400.00           11 U.S.C. § 522(d)(3)
Bowling Ball                                                                100% of fair market
                                                                             value, up to any
Line from Schedule A/B:     9
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $2,000.00                $625.00           11 U.S.C. § 522(d)(3)
Clothing, Shoes and Accessories                                             100% of fair market
(1st exemption claimed for this asset)                                       value, up to any
Line from Schedule A/B: 11                                                   applicable statutory
                                                                             limit

Brief description:                                      $2,000.00               $1,375.00          11 U.S.C. § 522(d)(5)
Clothing, Shoes and Accessories                                             100% of fair market
(2nd exemption claimed for this asset)                                       value, up to any
Line from Schedule A/B: 11                                                   applicable statutory
                                                                             limit

Brief description:                                       $200.00                 $200.00           11 U.S.C. § 522(d)(4)
Watch                                                                       100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                 $100.00           11 U.S.C. § 522(d)(3)
German Shephard                                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    13
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,500.00               $1,500.00          11 U.S.C. § 522(d)(5)
Cash on Hand                                                                100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    16
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $700.00                 $700.00           11 U.S.C. § 522(d)(5)
Chase                                                                       100% of fair market
Checking account #7135                                                       value, up to any
Line from Schedule A/B: 17.1                                                 applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
                     Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 12 of 37

Debtor 1      Tony Van Nguyen                                                        Case number (if known)   19-32427-H4-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $2,000.00               $2,000.00          11 U.S.C. § 522(d)(12)
401(k)                                                                      100% of fair market
*subject to loan                                                             value, up to any
Line from Schedule A/B:    21                                                applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
                         Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 13 of 37
                                                 UNITED STATES BANKRUPTCY COURT
                                                    SOUTHERN DISTRICT OF TEXAS
                                                         HOUSTON DIVISION
  IN RE: Tony Van Nguyen                                                                   CASE NO       19-32427-H4-13

                                                                                           CHAPTER       13

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                   Scheme Selected: Federal
                                                                Gross             Total          Total          Total Amount   Total Amount
No.     Category                                        Property Value    Encumbrances          Equity                Exempt    Non-Exempt


1.      Real property                                          $0.00               $0.00        $0.00                 $0.00          $0.00

3.      Motor vehicles (cars, etc.)                       $14,700.00          $19,302.00        $0.00                 $0.00          $0.00

4.      Water/Aircraft, Motor Homes,                           $0.00               $0.00        $0.00                 $0.00          $0.00
        Rec. veh. and access.

6.      Household goods and furnishings                    $1,570.00              $0.00     $1,570.00             $1,570.00          $0.00

7.      Electronics                                        $3,100.00               $0.00    $3,100.00             $3,100.00          $0.00

8.      Collectibles of value                                  $0.00               $0.00        $0.00                 $0.00          $0.00

9.      Equipment for sports and hobbies                     $400.00              $0.00       $400.00               $400.00          $0.00

10.     Firearms                                               $0.00               $0.00        $0.00                 $0.00          $0.00

11.     Clothes                                            $2,000.00               $0.00    $2,000.00             $2,000.00          $0.00

12.     Jewelry                                              $200.00               $0.00      $200.00               $200.00          $0.00

13.     Non-farm animals                                     $100.00               $0.00      $100.00               $100.00          $0.00

14.     Unlisted pers. and household items-                    $0.00              $0.00         $0.00                 $0.00          $0.00
        incl. health aids

16.     Cash                                               $1,500.00               $0.00    $1,500.00             $1,500.00          $0.00

17.     Deposits of money                                    $700.00              $0.00       $700.00               $700.00          $0.00

18.     Bonds, mutual funds or publicly                        $0.00              $0.00         $0.00                 $0.00          $0.00
        traded stocks

19.     Non-pub. traded stock and int.                         $0.00               $0.00        $0.00                 $0.00          $0.00
        in businesses

20.     Govt. and corp. bonds and other                        $0.00               $0.00        $0.00                 $0.00          $0.00
        instruments

21.     Retirement or pension accounts                     $2,000.00              $0.00     $2,000.00             $2,000.00          $0.00

22.     Security deposits and prepayments                      $0.00              $0.00         $0.00                 $0.00          $0.00

23.     Annuities                                              $0.00               $0.00        $0.00                 $0.00          $0.00

24.     Interests in an education IRA                          $0.00               $0.00        $0.00                 $0.00          $0.00

25.     Trusts, equit. or future int. (not in line 1)          $0.00               $0.00        $0.00                 $0.00          $0.00

26.     Patents, copyrights, and other                         $0.00               $0.00        $0.00                 $0.00          $0.00
        intellectual prop.
27.     Licenses, franchises, other                            $0.00               $0.00        $0.00                 $0.00          $0.00
        general intangibles

28.     Tax refunds owed to you                                $0.00               $0.00        $0.00                 $0.00          $0.00
                         Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 14 of 37
                                             UNITED STATES BANKRUPTCY COURT
                                                SOUTHERN DISTRICT OF TEXAS
                                                     HOUSTON DIVISION
  IN RE: Tony Van Nguyen                                                                   CASE NO       19-32427-H4-13

                                                                                           CHAPTER       13

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                              Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                   Scheme Selected: Federal
                                                           Gross                  Total          Total          Total Amount   Total Amount
No.     Category                                   Property Value         Encumbrances          Equity                Exempt    Non-Exempt


29.     Family support                                     $0.00                   $0.00         $0.00                $0.00          $0.00

30.     Other amounts someone owes you                     $0.00                   $0.00         $0.00                $0.00          $0.00

31.     Interests in insurance policies                    $0.00                   $0.00         $0.00                $0.00          $0.00

32.     Any int. in prop. due you from                     $0.00                   $0.00         $0.00                $0.00          $0.00
        someone who has died

33.     Claims vs. third parties, even                     $0.00                   $0.00         $0.00                $0.00          $0.00
        if no demand

34.     Other contin. and unliq. claims                    $0.00                   $0.00         $0.00                $0.00          $0.00
        of every nature

35.     Any financial assets you did                       $0.00                   $0.00         $0.00                $0.00          $0.00
        not already list

38.     Accounts rec. or commissions you                   $0.00                   $0.00         $0.00                $0.00          $0.00
        already earned

39.     Office equipment, furnishings,                     $0.00                   $0.00         $0.00                $0.00          $0.00
        and supplies

40.     Mach., fixt., equip., bus. suppl.,                 $0.00                   $0.00         $0.00                $0.00          $0.00
        tools of trade

41.     Inventory                                           $0.00                  $0.00         $0.00                $0.00          $0.00

42.     Interests in partnerships or                        $0.00                  $0.00         $0.00                $0.00          $0.00
        joint ventures

43.     Customer and mailing lists, or                     $0.00                   $0.00         $0.00                $0.00          $0.00
        other compilations

44.     Any business-related property not                  $0.00                   $0.00         $0.00                $0.00          $0.00
        already listed

47.     Farm animals                                       $0.00                  $0.00          $0.00                $0.00          $0.00

48.     Crops--either growing or harvested                 $0.00                   $0.00         $0.00                $0.00          $0.00

49.     Farm/fishing equip., impl., mach.,                 $0.00                   $0.00         $0.00                $0.00          $0.00
        fixt., tools

50.     Farm and fishing supplies, chemicals,              $0.00                  $0.00          $0.00                $0.00          $0.00
        and feed

51.     Farm/commercial fishing-related prop.              $0.00                   $0.00         $0.00                $0.00          $0.00
        not listed

53.     Any other property of any kind not                 $0.00                   $0.00         $0.00                $0.00          $0.00
        already listed


                    TOTALS:                           $26,270.00              $19,302.00    $11,570.00           $11,570.00          $0.00
                        Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 15 of 37
                                             UNITED STATES BANKRUPTCY COURT
                                                SOUTHERN DISTRICT OF TEXAS
                                                     HOUSTON DIVISION
  IN RE: Tony Van Nguyen                                                                       CASE NO       19-32427-H4-13

                                                                                               CHAPTER       13

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                               Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                    Market Value                     Lien               Equity

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                                         $0.00                   $0.00                  $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                  Market Value              Lien            Equity       Non-Exempt Amount

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                       $0.00            $0.00            $0.00                      $0.00




                                                                Summary
            A. Gross Property Value (not including surrendered property)                                              $26,270.00

            B. Gross Property Value of Surrendered Property                                                                 $0.00

            C. Total Gross Property Value (A+B)                                                                       $26,270.00

            D. Gross Amount of Encumbrances (not including surrendered property)                                      $19,302.00

            E. Gross Amount of Encumbrances on Surrendered Property                                                         $0.00

            F. Total Gross Encumbrances (D+E)                                                                         $19,302.00

            G. Total Equity (not including surrendered property) / (A-D)                                              $11,570.00

            H. Total Equity in surrendered items (B-E)                                                                      $0.00

            I. Total Equity (C-F)                                                                                     $11,570.00

            J. Total Exemptions Claimed                  (Wild Card Used: $4,625.00, Available: $9,275.00)            $11,570.00

            K. Total Non-Exempt Property Remaining (G-J)                                                                    $0.00
                         Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 16 of 37
  Fill in this information to identify your case:
  Debtor 1             Tony                   Van                   Nguyen
                       First Name             Middle Name           Last Name

  Debtor 2
  (Spouse, if filing) First Name              Middle Name           Last Name


  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

  Case number          19-32427-H4-13
  (if known)                                                                                                          Check if this is an
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?

            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                            $19,302.00              $14,700.00            $4,602.00
Infiniti Financial Services                      2014 Infiniti Q50
Creditor's name
Attn: Bankruptcy
Number       Street
8900 Freeport Parkway
                                                 As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Irving                   TX      75063            Unliquidated
City                     State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                   Automobile
       to a community debt
Date debt was incurred           03/30/2016      Last 4 digits of account number        0     0    0    1




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $19,302.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                             $19,302.00

Official Form 106D                            Schedule D: Creditors Who Have Claims Secured by Property                                         page 1
                           Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 17 of 37
  Fill in this information to identify your case:
  Debtor 1             Tony                  Van                    Nguyen
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

  Case number          19-32427-H4-13
  (if known)                                                                                                           Check if this is an
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                $4,500.00           $4,500.00                $0.00
J. Thomas Black, P.C.
Priority Creditor's Name                                   Last 4 digits of account number
2600 S. Gessner, Suite 110                                 When was the debt incurred?          05/01/2019
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                            Contingent
Houston                         TX      77063               Unliquidated
City                            State   ZIP Code            Disputed
Who incurred the debt?     Check one.                      Type of PRIORITY unsecured claim:
 Debtor 1 only                                             Domestic support obligations
 Debtor 2 only                                             Taxes and certain other debts you owe the government
 Debtor 1 and Debtor 2 only                                Claims for death or personal injury while you were
 At least one of the debtors and another                     intoxicated
    Check if this claim is for a community debt
                                                            Other. Specify
Is the claim subject to offset?                                Attorney fees for this case
 No
 Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
                         Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 18 of 37

Debtor 1       Tony Van Nguyen                                                                  Case number (if known)      19-32427-H4-13

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $2,639.00
Chase Card Services                                         Last 4 digits of account number         3     9    8    4
Nonpriority Creditor's Name
                                                            When was the debt incurred?           09/2011
Attn: Bankruptcy
Number        Street                                        As of the date you file, the claim is: Check all that apply.
PO Box 15298                                                 Contingent
                                                             Unliquidated
Wilmington                      DE      19850
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                             Student loans
                                                            Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
 No
 Yes
     4.2                                                                                                                                            $526.00
Freedom Road Financial                                      Last 4 digits of account number         9     6    9    3
Nonpriority Creditor's Name
                                                            When was the debt incurred?           03/2013
ATTN: Bankruptcy Dept.
Number        Street                                        As of the date you file, the claim is: Check all that apply.
10509 Professional Circle, Suite 202                         Contingent
                                                             Unliquidated
Reno                            NV      89521
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                             Student loans
 Debtor 1 only                                              Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Recreational
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
                         Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 19 of 37

Debtor 1       Tony Van Nguyen                                                             Case number (if known)       19-32427-H4-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

   4.3                                                                                                                                   $10,268.00
OneMain Financial                                        Last 4 digits of account number       6    9    0    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
601 NW 2nd Street                                         Contingent
                                                          Unliquidated
Evansville                    IN      47708
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Unsecured
Is the claim subject to offset?
 No
 Yes
   4.4                                                                                                                                    $1,033.00
OppLoan                                                  Last 4 digits of account number       6    0    9    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        3/22/2019
130 E Randolph St, Suite 3400
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Chicago                       IL      60601
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Loan
Is the claim subject to offset?
 No
 Yes
   4.5                                                                                                                                    $2,822.00
Portfolio Recovery                                       Last 4 digits of account number       0    6    8    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2017
PO Box 41021
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Norfolk                       VA      23541
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Factoring Company Account
Is the claim subject to offset?
 No
 Yes
Capital One


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                           page 3
                         Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 20 of 37

Debtor 1       Tony Van Nguyen                                                             Case number (if known)       19-32427-H4-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                    Total claim
previous page.

   4.6                                                                                                                                   $1,696.00
Portfolio Recovery                                       Last 4 digits of account number       4    8    8    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2017
PO Box 41021
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Norfolk                       VA      23541
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Factoring Company Account
Is the claim subject to offset?
 No
 Yes
Capital One
   4.7                                                                                                                                   $3,339.00
Portfolio Recovery                                       Last 4 digits of account number       9    0    8    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2017
PO Box 41021
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Norfolk                       VA      23541
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Factoring Company Account
Is the claim subject to offset?
 No
 Yes
Capital One
   4.8                                                                                                                                   $1,128.06
Speedy Cash                                              Last 4 digits of account number       1    4    7    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        3/2019
Collection Department
Number        Street                                     As of the date you file, the claim is: Check all that apply.
3611 N. Ridge Road                                        Contingent
                                                          Unliquidated
Wichita                       KS      67205
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Payday Loan
Is the claim subject to offset?
 No
 Yes
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
                       Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 21 of 37

Debtor 1       Tony Van Nguyen                                                            Case number (if known)     19-32427-H4-13

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Speedy Cash, SCIL Texas, Inc.                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Attn: Customer Relations                                    Line   4.8 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
3527 North Ridge Rd

                                                            Last 4 digits of account number
Wichita                         KS      67205
City                            State   ZIP Code


Speedy Cash, SCIL Texas, Inc.                               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Attn: Customer Relations                                    Line   4.8 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
3611 North Ridge Rd

                                                            Last 4 digits of account number
Wichita                         KS      67205
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 5
                        Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 22 of 37

Debtor 1       Tony Van Nguyen                                                         Case number (if known)        19-32427-H4-13

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +          $4,500.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.              $4,500.00




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.                     $0.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $23,451.06


                  6j.   Total.   Add lines 6f through 6i.                                            6j.             $23,451.06




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                       page 6
                         Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 23 of 37
 Fill in this information to identify your case:
 Debtor 1              Tony                  Van                    Nguyen
                       First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name              Middle Name            Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number           19-32427-H4-13
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?

            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

           Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1       AT&T Uverse                                                                  Internet & Cable
           Name
                                                                                        Contract to be ASSUMED
           PO Box 5014
           Number    Street



           Carol Stream                                 IL        60197
           City                                         State     ZIP Code

 2.2       T-Mobile                                                                     Cell Phone Contract
           Name
                                                                                        Contract to be ASSUMED
           P.O. Box 742596
           Number    Street



           Cincinnati                                   OH        45274-2596
           City                                         State     ZIP Code




Official Form 106G                             Schedule G: Executory Contracts and Unexpired Leases                                                page 1
                      Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 24 of 37
 Fill in this information to identify your case:
 Debtor 1            Tony                Van                     Nguyen
                     First Name          Middle Name             Last Name

 Debtor 2
 (Spouse, if filing) First Name          Middle Name             Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         19-32427-H4-13
 (if known)                                                                                                           Check if this is an
                                                                                                                       amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                   12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
      No
      Yes
2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

         No. Go to line 3.
         Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
           No
           Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                         Schedule H: Your Codebtors                                                        page 1
                           Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 25 of 37
 Fill in this information to identify your case:
     Debtor 1               Tony                 Van                    Nguyen
                            First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2                                                                                                    An amended filing
     (Spouse, if filing)    First Name           Middle Name            Last Name                           
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:    SOUTHERN DISTRICT OF TEXAS
                                                                                                                 chapter 13 income as of the following date:
     Case number            19-32427-H4-13
     (if known)
                                                                                                                 MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                              Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page        Employment status            Employed                                          Employed
      with information about                                          Not employed                                      Not employed
      additional employers.
                                         Occupation             Callibration
      Include part-time, seasonal,
      or self-employed work.             Employer's name        K and B Machine Works, LLC

      Occupation may include             Employer's address     208 Rebeccas Pond Rd.
      student or homemaker, if it                               Number Street                                      Number Street
      applies.




                                                                Schriever                    LA       70395
                                                                City                         State    Zip Code     City                   State   Zip Code

                                         How long employed there?        6 Years

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                             For Debtor 1            For Debtor 2 or
                                                                                                                     non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                   $5,294.69
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                       3.   +               $0.00

4.    Calculate gross income. Add line 2 + line 3.                                  4.               $5,294.69




Official Form 106I                                             Schedule I: Your Income                                                                page 1
                            Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 26 of 37

Debtor 1        Tony Van Nguyen                                                                                              Case number (if known)    19-32427-H4-13
                                                                                                                    For Debtor 1         For Debtor 2 or
                                                                                                                                         non-filing spouse
     Copy line 4 here .................................................................................    4.          $5,294.69
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.         $1,068.20
     5b. Mandatory contributions for retirement plans                                                       5b.             $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.          $107.60
     5d. Required repayments of retirement fund loans                                                       5d.            $70.33
     5e. Insurance                                                                                          5e.            $24.31
     5f. Domestic support obligations                                                                       5f.             $0.00
     5g. Union dues                                                                                         5g.             $0.00
     5h. Other deductions.
          Specify:                                                                                          5h. +           $0.00
6.   Add the payroll deductions.                   Add lines 5a + 5b + 5c + 5d + 5e + 5f +                  6.          $1,270.44
     5g + 5h.
7.   Calculate total monthly take-home pay.                           Subtract line 6 from line 4.          7.          $4,024.25
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.             $0.00
          business, profession, or farm
            Attach a statement for each property and business showing
            gross receipts, ordinary and necessary business expenses, and
            the total monthly net income.
     8b. Interest and dividends                                                                             8b.             $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.             $0.00
         dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.             $0.00
     8e. Social Security                                                                                    8e.             $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.             $0.00
     8g. Pension or retirement income                                                                       8g.             $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +           $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.              $0.00

10. Calculate monthly income. Add line 7 + line 9.                                                          10.         $4,024.25    +                       =       $4,024.25
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                         11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                         12.            $4,024.25
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                               Combined
                                                                                                                                                                 monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.             None.
           Yes. Explain:




Official Form 106I                                                                  Schedule I: Your Income                                                               page 2
                           Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 27 of 37
 Fill in this information to identify your case:
                                                                                                        Check if this is:
     Debtor 1               Tony                  Van                    Nguyen                          An amended filing
                            First Name            Middle Name            Last Name
                                                                                                         A supplement showing postpetition
                                                                                                            chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)    First Name            Middle Name            Last Name                          following date:

     United States Bankruptcy Court for the:    SOUTHERN DISTRICT OF TEXAS                                    MM / DD / YYYY
     Case number            19-32427-H4-13
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                 No
                 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                 No
                                                                                      Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                Yes. Fill out this information
                                               for each dependent.................... Debtor 1 or Debtor 2           age              live with you?
      Debtor 2.
                                                                                                                                         No

      Do not state the dependents'
                                                                                                                                         Yes

      names.                                                                                                                             No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include                       No
      expenses of people other than
      yourself and your dependents?
                                                     Yes



 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                     Your expenses

4.    The rental or home ownership expenses for your residence.                                                     4.                     $600.00
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                         4a.

      4b. Property, homeowner's, or renter's insurance                                                              4b.

      4c. Home maintenance, repair, and upkeep expenses                                                             4c.

      4d. Homeowner's association or condominium dues                                                               4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                       page 1
                      Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 28 of 37

Debtor 1      Tony Van Nguyen                                                               Case number (if known)     19-32427-H4-13
                                                                                                                 Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                            5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                      (Electricity) 6a.                    $60.00
     6b. Water, sewer, garbage collection                                                                  6b.

     6c. Telephone, cell phone, Internet, satellite, and           (See continuation sheet(s) for details) 6c.                   $385.00
         cable services
     6d. Other. Specify:                                                                                   6d.

7.   Food and housekeeping supplies                                                                    () 7.                     $750.00
8.   Childcare and children's education costs                                                              8.

9.   Clothing, laundry, and dry cleaning                                                                   9.                     $80.00
10. Personal care products and services                            (See continuation sheet(s) for details) 10.                   $150.00
11. Medical and dental expenses                                                                            11.                    $50.00
12. Transportation. Include gas, maintenance, bus or train         (See continuation sheet(s) for details) 12.                   $350.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                      () 13.                    $100.00
    magazines, and books
14. Charitable contributions and religious donations                                                       14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                                 15a.

     15b.   Health insurance                                                                               15b.

     15c.   Vehicle insurance                                                                              15c.                  $200.00
     15d.   Other insurance. Specify:                                                                      15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                               16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1                                                                     17a.

     17b.   Car payments for Vehicle 2                                                                     17b.

     17c.   Other. Specify:                                                                                17c.

     17d.   Other. Specify:                                                                                17d.

18. Your payments of alimony, maintenance, and support that you did not report as                          18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a.   Mortgages on other property                                                                    20a.

     20b.   Real estate taxes                                                                              20b.

     20c.   Property, homeowner's, or renter's insurance                                                   20c.

     20d.   Maintenance, repair, and upkeep expenses                                                       20d.

     20e.   Homeowner's association or condominium dues                                                    20e.



 Official Form 106J                                        Schedule J: Your Expenses                                                page 2
                      Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 29 of 37

Debtor 1      Tony Van Nguyen                                                                  Case number (if known)   19-32427-H4-13
21. Other. Specify: See continuation sheet                                                                   21.    +             $612.00
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.               $3,337.00
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.               $3,337.00

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.               $4,024.25
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –           $3,337.00
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                 $687.25

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

          No.
          Yes. Explain here:
                Debtor lives with his girlfriend and her child. He helps pay expenses.




 Official Form 106J                                         Schedule J: Your Expenses                                                page 3
                      Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 30 of 37

Debtor 1     Tony Van Nguyen                                                          Case number (if known)   19-32427-H4-13


6c. Telephone, cell phone, Internet, satellite, and cable services (details):
    Cable                                                                                                                $150.00
    Cell Phone                                                                                                           $150.00
    Internet                                                                                                              $85.00

                                                                                            Total:                       $385.00


10. Personal care products and services (details):
    Toiletries, Cleaning Supplies, Hygiene                                                                               $150.00

                                                                                            Total:                       $150.00


12. Transportation (details):
    Gasoline                                                                                                             $300.00
    Auto Maintenance/Repairs/Tuneups                                                                                      $50.00

                                                                                            Total:                       $350.00


21. Other. Specify:
    Amazon Prime Subscription                                                                                             $10.00
    Hulu TV Subscription                                                                                                  $10.00
    Netflix Streaming Subscription                                                                                        $13.00
    Toll Roads                                                                                                           $120.00
    Mom's Internet Service                                                                                                $50.00
    Contacts                                                                                                              $26.00
    Mom's Car Insurance                                                                                                  $283.00
    Pet Care/Expenses                                                                                                    $100.00

                                                                                            Total:                       $612.00




 Official Form 106J                                       Schedule J: Your Expenses                                         page 4
                          Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 31 of 37
 Fill in this information to identify your case:
 Debtor 1               Tony                         Van                         Nguyen
                        First Name                   Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name                      Middle Name                 Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number            19-32427-H4-13
 (if known)                                                                                                                                      Check if this is an
                                                                                                                                                  amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                             Your assets
                                                                                                                                                             Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B...................................................................................................                 $0.00


     1b. Copy line 62, Total personal property, from Schedule A/B........................................................................................                $26,270.00


     1c. Copy line 63, Total of all property on Schedule A/B..................................................................................................           $26,270.00


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.....                                             $19,302.00

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.....................................                                  $4,500.00


     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................. +                                    $23,451.06



                                                                                                                             Your total liabilities                      $47,253.06




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
     Copy your combined monthly income from line 12 of Schedule I......................................................................................                   $4,024.25

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J................................................................................................               $3,337.00




Official Form 106Sum                      Summary of Your Assets and Liabilities and Certain Statistical Information                                                            page 1
                       Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 32 of 37

Debtor 1      Tony Van Nguyen                                                              Case number (if known)     19-32427-H4-13


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

          No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
          Yes


7.   What kind of debt do you have?

          Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

          Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $5,345.83


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                 $0.00

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                         $0.00

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00

     9d. Student loans. (Copy line 6f.)                                                                                $0.00

     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                  $0.00

     9g. Total.    Add lines 9a through 9f.                                                                            $0.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
                       Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 33 of 37
 Fill in this information to identify your case:
 Debtor 1           Tony                Van                  Nguyen
                    First Name          Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number        19-32427-H4-13
 (if known)                                                                                                 Check if this is an
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         No

         Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.



    X /s/ Tony Van Nguyen                                  X
        Tony Van Nguyen, Debtor 1                              Signature of Debtor 2

        Date 05/15/2019                                        Date
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                         page 1
                       Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 34 of 37
 Fill in this information to identify your case:                                             Check as directed in lines 17 and 21:
                                                                                             According to the calculations required by this
 Debtor 1           Tony                    Van                   Nguyen
                    First Name              Middle Name           Last Name                  Statement:

 Debtor 2                                                                                    1. Disposable income is not determined
 (Spouse, if filing) First Name             Middle Name           Last Name                       under 11 U.S.C. § 1325(b)(3).

                                                                                               2. Disposable income is determined
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS                                under 11 U.S.C. § 1325(b)(3).

 Case number        19-32427-H4-13                                                           3. The commitment period is 3 years.
 (if known)
                                                                                             4. The commitment period is 5 years.

Official Form 122C-1                                                                            Check if this is an amended filing


Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known).


 Part 1:       Calculate Your Average Monthly Income

1.   What is your marital and filing status? Check one only.

         Not married. Fill out Column A, lines 2-11.

         Married. Fill out both Columns A and B, lines 2-11.

     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                           Column A         Column B
                                                                                           Debtor 1         Debtor 2 or
                                                                                                            non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                      $5,345.83
     (before all payroll deductions).
3.   Alimony and maintenance payments. Do not include payments from a spouse.                     $0.00

4.   All amounts from any source which are regularly paid for household                           $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Do not include payments from a
     spouse. Do not include payments you listed on line 3.

5.   Net income from operating a business, profession, or farm

                                               Debtor 1           Debtor 2
     Gross receipts (before all                       $0.00
     deductions)
     Ordinary and necessary operating      –          $0.00   –
     expenses                                                                   Copy
     Net monthly income from a business,              $0.00                     here             $0.00
     profession, or farm




Official Form 122C-1              Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                    page 1
                              Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 35 of 37

Debtor 1         Tony Van Nguyen                                                                                                Case number (if known) 19-32427-H4-13

                                                                                                                                    Column A        Column B
                                                                                                                                    Debtor 1        Debtor 2 or
                                                                                                                                                    non-filing spouse

6.    Net income from rental and other real property

                                                               Debtor 1                       Debtor 2
      Gross receipts (before all                                            $0.00
      deductions)
      Ordinary and necessary operating                     –                $0.00         –
      expenses                                                                                                             Copy
      Net monthly income from rental or                                     $0.00                                          here            $0.00
      other real property

7.    Interest, dividends, and royalties                                                                                                    $0.00
8.    Unemployment compensation                                                                                                             $0.00
      Do not enter the amount if you contend that the amount received was a
      benefit under the Social Security Act. Instead, list it here: .................

          For you...............................................................................                $0.00
          For your spouse.................................................................
9.    Pension or retirement income. Do not include any amount received that                                                                 $0.00
      was a benefit under the Social Security Act.
10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act
    or payments received as a victim of a war crime, a crime against humanity,
    or international or domestic terrorism. If necessary, list other sources on a
    separate page and put the total below.




      Total amounts from separate pages, if any.                                                                                +                   +
11. Calculate your total average monthly income.
    Add lines 2 through 10 for each column.                                                                                          $5,345.83      +               =       $5,345.83
    Then add the total for Column A to the total for Column B.
                                                                                                                                                                        Total average
                                                                                                                                                                        monthly income

  Part 2:           Determine How to Measure Your Deductions from Income
12. Copy your total average monthly income from line 11. .........................................................................................................          $5,345.83
13. Calculate the marital adjustment. Check one:

           You are not married. Fill in 0 below.
           You are married and your spouse is filing with you. Fill in 0 below.
           You are married and your spouse is not filing with you.
            Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses
            of you or your dependents, such as payment of the spouse's tax liability or the spouse's support of someone other
            than you or your dependents.
            Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If
            necessary, list additional adjustments on a separate page.

            If this adjustment does not apply, enter 0 below.




                                                                                                                       +
            Total...................................................................................................                $0.00      Copy here               –       $0.00

14. Your current monthly income. Subtract the total in line 13 from line 12.                                                                                                $5,345.83




Official Form 122C-1                       Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                              page 2
                           Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 36 of 37

Debtor 1      Tony Van Nguyen                                                                                                      Case number (if known) 19-32427-H4-13

15. Calculate your current monthly income for the year. Follow these steps:

    15a.    Copy line 14 here             ......................................................................................................................................................           $5,345.83

            Multiply line 15a by 12 (the number of months in a year).                                                                                                                                  X      12

    15b.    The result is your current monthly income for the year for this part of the form. ...............................................................                                              $64,149.96

16. Calculate the median family income that applies to you. Follow these steps:

    16a.    Fill in the state in which you live.                                                          Texas
    16b.    Fill in the number of people in your household.                                                    3

    16c.    Fill in the median family income for your state and size of household...............................................................................                                           $72,271.00
            To find a list of applicable median income amounts, go online using the link specified in the separate
            instructions for this form. This list may also be available at the bankruptcy clerk's office.

17. How do the lines compare?

    17a.          Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined
                   under 11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Your Disposable Income (Official Form 122C-2).
    17b.          Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
                   11 U.S.C. § 1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable Income (Official Form 122C-2).
                   On line 39 of that form, copy your current monthly income from line 14 above.


 Part 3:         Calculate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

18. Copy your total average monthly income from line 11.                                      ......................................................................................................        $5,345.83

19. Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend
    that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse's
    income, copy the amount from line 13.

    19a.    If the marital adjustment does not apply, fill in 0 on line 19a. .......................................................................................                             –              $0.00

    19b.    Subtract line 19a from line 18.                                                                                                                                                                 $5,345.83

20. Calculate your current monthly income for the year. Follow these steps:
    20a.    Copy line 19b ...................................................................................................................................................................               $5,345.83
            Multiply by 12 (the number of months in a year).                                                                                                                                           X      12
    20b.    The result is your current monthly income for the year for this part of the form.                                                                                                              $64,149.96

    20c.    Copy the median family income for your state and size of household from line 16c. ......................................................                                                       $72,271.00
21. How do the lines compare?

          Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
           check box 3, The commitment period is 3 years. Go to Part 4.

          Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1
           of this form, check box 4, The commitment period is 5 years. Go to Part 4.

 Part 4:         Sign Below

    By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.


    X   /s/ Tony Van Nguyen                                                                                     X
        Tony Van Nguyen, Debtor 1                                                                                     Signature of Debtor 2

        Date 5/15/2019                                                                                                Date
             MM / DD / YYYY                                                                                                     MM / DD / YYYY

    If you checked 17a, do NOT fill out or file Form 122C-2.

    If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.



Official Form 122C-1                    Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                                                page 3
                    Case 19-32427 Document 20 Filed in TXSB on 05/15/19 Page 37 of 37
                                      Current Monthly Income Calculation Details
In re: Tony Van Nguyen                                                  Case Number: 19-32427-H4-13
                                                                        Chapter:     13

2.    Gross wages, salary, tips, bonuses, overtime and commissions.

 Debtor or Spouse's Income                 Description (if available)
                                                6             5             4             3             2          Last       Avg.
                                              Months        Months        Months        Months        Months      Month        Per
                                               Ago           Ago           Ago           Ago           Ago                    Month

Debtor                                     Income
                                              $1,118.65     $6,692.43     $5,032.31     $5,169.36     $6,567.63   $7,494.59   $5,345.83




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2018
